DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0019048 A1 to Deng et al. (hereinafter "Deng") in view of U.S. Patent Application Publication 2020/0081575 A1 to Li et al. (hereinafter "Li").
Regarding Claim 1, Deng teaches a fingerprint unlocking method, wherein the method comprises: when a terminal is in a screen-locked state, determining, by the terminal, whether an operation of a user meets a preset condition; and if the operation of the user meets the preset condition, displaying a fingerprint recognition identifier on a touch display screen of the terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed; wherein the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen (Figs. 1-7; Para. 51-103 of Deng; screen-locked state refers to that the display of the smart terminal is currently illuminated but in a locked state, and a user can only perform a touch input operation after unlocking the display… In step 200, when the smart terminal is in the screen-locked state, the fingerprint recognition module of the smart terminal is in the sleep mode, while the touch module and the display module of the smart terminal are both in the working states, at this time, the display of the smart terminal is illuminated but locked… the touch module can detect and respond to the touch action (such as an ordinary touch operation or a pressing operation) applied to the display of the smart terminal in the screen-locked state… when it is determined that the smart terminal is in the screen-locked state, the In-display Middle Ware may control the smart terminal to enter the fingerprint input guiding mode by default. After entering the fingerprint input guiding mode, the In-display Middle Ware may perform an interactive control with the DP Driver unit of the OS and drive the display module via the DP Driver unit to display the fingerprint input guiding icon within the effective fingerprint detection area of the display. As shown in FIG. 7, the fingerprint input guiding icon may facilitate the user to perform the fingerprint input operation within the effective fingerprint detection area, thus allowing for quick fingerprint unlocking), and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen (Figs. 1-7; Para. 51-103 of Deng; fingerprint sensor may be a capacitive fingerprint sensor… Specifically, according to the fingerprint input guiding icon displayed on the display, the user can learn about the effective fingerprint detection area of the display, and perform a fingerprint input operation of pressing or sliding-type or other types with his/her finger on the effective fingerprint detection area of the display when needing to activate and unlock the smart terminal. The pressing-type is taken as an example in this embodiment for illustration, as shown in FIG. 5. The user's finger is needed to touch the effective fingerprint detection area of the display no matter whether the fingerprint input operation is of the pressing-type or sliding-type; therefore, in step 120, the touch module may detect whether there exists a finger touch in the effective fingerprint detection area of the display, so as to determine whether a finger is currently performing a fingerprint input operation within the effective fingerprint detection area of the display; where the finger touch may be either an ordinary touch operation or a pressing operation… the touch module may report the detection result to the In-display Middle Ware via the TP Driver unit of the operating system when detecting that there exists a finger touch in the effective fingerprint detection area of the display… user may also perform a sliding-type fingerprint input operation in the effective fingerprint detection area).
Deng does not explicitly disclose that the capacitance signal is greater than or equal to a capacitance value of a preset threshold.
However, Li teaches that a capacitance signal is greater than or equal to a capacitance value of a preset threshold (Fig. 4; Para. 53-68 of Li; detection module 120 may further include a capacitance difference value acquisition submodule 121 and a touch information acquisition submodule 122… touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16… preset operation includes, but not limited to, controlling the touch fingerprint sensor 16 for fingerprint identification, unlocking the mobile terminal 10 through the touch fingerprint sensor 16).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the capacitance signal is greater than or equal to a capacitance value of a preset threshold using the teachings of Li in order to modify the device taught by Deng. The motivation to combine these analogous arts would have been to provide a touch control method and system that reduces a probability that a touch fingerprint sensor is triggered and reduces the number of frequent vibration notifications or screen locking problem caused by triggering of the touch fingerprint sensor (Para. 4-5 of Li).

Regarding Claim 4, the combination of Deng and Li teaches that the operation of the user is that the user touches the touch display screen, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen, whether an area in which a finger of the user touches the touch display screen is in a preset area, wherein the preset area is the area in which fingerprint recognition can be performed (Figs. 1-6; Para. 51-103 of Deng; fingerprint sensor may be a capacitive fingerprint sensor… Specifically, according to the fingerprint input guiding icon displayed on the display, the user can learn about the effective fingerprint detection area of the display, and perform a fingerprint input operation of pressing or sliding-type or other types with his/her finger on the effective fingerprint detection area of the display when needing to activate and unlock the smart terminal. The pressing-type is taken as an example in this embodiment for illustration, as shown in FIG. 5. The user's finger is needed to touch the effective fingerprint detection area of the display no matter whether the fingerprint input operation is of the pressing-type or sliding-type; therefore, in step 120, the touch module may detect whether there exists a finger touch in the effective fingerprint detection area of the display, so as to determine whether a finger is currently performing a fingerprint input operation within the effective fingerprint detection area of the display; where the finger touch may be either an ordinary touch operation or a pressing operation… the touch module may report the detection result to the In-display Middle Ware via the TP Driver unit of the operating system when detecting that there exists a finger touch in the effective fingerprint detection area of the display… user may also perform a sliding-type fingerprint input operation in the effective fingerprint detection area).

Regarding Claim 5, the combination of Deng and Li teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen, whether a finger of the user slides from an area far away from the area in which fingerprint recognition can be performed toward the area in which fingerprint recognition can be performed (Figs. 1-6; Para. 51-103 of Deng; fingerprint sensor may be a capacitive fingerprint sensor… Specifically, according to the fingerprint input guiding icon displayed on the display, the user can learn about the effective fingerprint detection area of the display, and perform a fingerprint input operation of pressing or sliding-type or other types with his/her finger on the effective fingerprint detection area of the display when needing to activate and unlock the smart terminal. The pressing-type is taken as an example in this embodiment for illustration, as shown in FIG. 5. The user's finger is needed to touch the effective fingerprint detection area of the display no matter whether the fingerprint input operation is of the pressing-type or sliding-type; therefore, in step 120, the touch module may detect whether there exists a finger touch in the effective fingerprint detection area of the display, so as to determine whether a finger is currently performing a fingerprint input operation within the effective fingerprint detection area of the display; where the finger touch may be either an ordinary touch operation or a pressing operation… the touch module may report the detection result to the In-display Middle Ware via the TP Driver unit of the operating system when detecting that there exists a finger touch in the effective fingerprint detection area of the display… user may also perform a sliding-type fingerprint input operation in the effective fingerprint detection area
Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Regarding Claim 7, the combination of Deng and Li teaches that after the terminal determines that the operation of the user meets the preset condition, the method further comprises: starting, by the terminal, a fingerprint detector (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation… … preset operation includes, but not limited to, controlling the touch fingerprint sensor 16 for fingerprint identification, unlocking the mobile terminal 10 through the touch fingerprint sensor 16).

Regarding Claim 8, Deng teaches a terminal, wherein the terminal comprises a processor, a touch display screen, and a fingerprint detector, and the fingerprint detector is built in the terminal (Claim 20; Figs. 1-7; Para. 51-103 of Deng; As shown in FIG. 2, the operating system (OS) of the smart terminal includes an In-display Middle Ware, a touch panel driver (TP Driver) unit, a display driver (DP Driver) unit, and a fingerprint driver (FP Driver) unit, where the In-display Middle Ware can respectively perform a touch panel drive interactive control with the TP Driver unit, and perform a display drive interactive control with the DP Driver unit, and perform a fingerprint recognition drive interactive control with the FP Driver unit); and the processor is configured to: when the terminal is in a screen-locked state, determine whether an operation of a user meets a preset condition; and if the operation of the user meets the preset condition, displaying a fingerprint recognition identifier on a touch display screen of the terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed; wherein the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen (Figs. 1-7; Para. 51-103 of Deng; screen-locked state refers to that the display of the smart terminal is currently illuminated but in a locked state, and a user can only perform a touch input operation after unlocking the display… In step 200, when the smart terminal is in the screen-locked state, the fingerprint recognition module of the smart terminal is in the sleep mode, while the touch module and the display module of the smart terminal are both in the working states, at this time, the display of the smart terminal is illuminated but locked… the touch module can detect and respond to the touch action (such as an ordinary touch operation or a pressing operation) applied to the display of the smart terminal in the screen-locked state… when it is determined that the smart terminal is in the screen-locked state, the In-display Middle Ware may control the smart terminal to enter the fingerprint input guiding mode by default. After entering the fingerprint input guiding mode, the In-display Middle Ware may perform an interactive control with the DP Driver unit of the OS and drive the display module via the DP Driver unit to display the fingerprint input guiding icon within the effective fingerprint detection area of the display. As shown in FIG. 7, the fingerprint input guiding icon may facilitate the user to perform the fingerprint input operation within the effective fingerprint detection area, thus allowing for quick fingerprint unlocking); and the processor is configured to: determine, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen (Figs. 1-7; Para. 51-103 of Deng; fingerprint sensor may be a capacitive fingerprint sensor… Specifically, according to the fingerprint input guiding icon displayed on the display, the user can learn about the effective fingerprint detection area of the display, and perform a fingerprint input operation of pressing or sliding-type or other types with his/her finger on the effective fingerprint detection area of the display when needing to activate and unlock the smart terminal. The pressing-type is taken as an example in this embodiment for illustration, as shown in FIG. 5. The user's finger is needed to touch the effective fingerprint detection area of the display no matter whether the fingerprint input operation is of the pressing-type or sliding-type; therefore, in step 120, the touch module may detect whether there exists a finger touch in the effective fingerprint detection area of the display, so as to determine whether a finger is currently performing a fingerprint input operation within the effective fingerprint detection area of the display; where the finger touch may be either an ordinary touch operation or a pressing operation… the touch module may report the detection result to the In-display Middle Ware via the TP Driver unit of the operating system when detecting that there exists a finger touch in the effective fingerprint detection area of the display… user may also perform a sliding-type fingerprint input operation in the effective fingerprint detection area).
Deng does not explicitly disclose that the capacitance signal is greater than or equal to a capacitance value of a preset threshold.
However, Li teaches that a capacitance signal is greater than or equal to a capacitance value of a preset threshold (Fig. 4; Para. 53-68 of Li; detection module 120 may further include a capacitance difference value acquisition submodule 121 and a touch information acquisition submodule 122… touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16… preset operation includes, but not limited to, controlling the touch fingerprint sensor 16 for fingerprint identification, unlocking the mobile terminal 10 through the touch fingerprint sensor 16).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the capacitance signal is greater than or equal to a capacitance value of a preset threshold using the teachings of Li in order to modify the device taught by Deng. The motivation to combine these analogous arts would have been to provide a touch control method and system that reduces a probability that a touch fingerprint sensor is triggered and reduces the number of frequent vibration notifications or screen locking problem caused by triggering of the touch fingerprint sensor (Para. 4-5 of Li).

 Regarding Claim 11, the combination of Deng and Li teaches that the operation of the user is that the user touches the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether an area in which a finger of the user touches the touch display screen is in a preset area, wherein the preset area is the area in which fingerprint recognition can be performed (Figs. 1-6; Para. 51-103 of Deng; fingerprint sensor may be a capacitive fingerprint sensor… Specifically, according to the fingerprint input guiding icon displayed on the display, the user can learn about the effective fingerprint detection area of the display, and perform a fingerprint input operation of pressing or sliding-type or other types with his/her finger on the effective fingerprint detection area of the display when needing to activate and unlock the smart terminal. The pressing-type is taken as an example in this embodiment for illustration, as shown in FIG. 5. The user's finger is needed to touch the effective fingerprint detection area of the display no matter whether the fingerprint input operation is of the pressing-type or sliding-type; therefore, in step 120, the touch module may detect whether there exists a finger touch in the effective fingerprint detection area of the display, so as to determine whether a finger is currently performing a fingerprint input operation within the effective fingerprint detection area of the display; where the finger touch may be either an ordinary touch operation or a pressing operation… the touch module may report the detection result to the In-display Middle Ware via the TP Driver unit of the operating system when detecting that there exists a finger touch in the effective fingerprint detection area of the display… user may also perform a sliding-type fingerprint input operation in the effective fingerprint detection area).

Regarding Claim 12, the combination of Deng and Li teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether a finger of the user slides from an area far away from the area in which fingerprint recognition can be performed toward the area in which fingerprint recognition can be performed (Figs. 1-6; Para. 51-103 of Deng; fingerprint sensor may be a capacitive fingerprint sensor… Specifically, according to the fingerprint input guiding icon displayed on the display, the user can learn about the effective fingerprint detection area of the display, and perform a fingerprint input operation of pressing or sliding-type or other types with his/her finger on the effective fingerprint detection area of the display when needing to activate and unlock the smart terminal. The pressing-type is taken as an example in this embodiment for illustration, as shown in FIG. 5. The user's finger is needed to touch the effective fingerprint detection area of the display no matter whether the fingerprint input operation is of the pressing-type or sliding-type; therefore, in step 120, the touch module may detect whether there exists a finger touch in the effective fingerprint detection area of the display, so as to determine whether a finger is currently performing a fingerprint input operation within the effective fingerprint detection area of the display; where the finger touch may be either an ordinary touch operation or a pressing operation… the touch module may report the detection result to the In-display Middle Ware via the TP Driver unit of the operating system when detecting that there exists a finger touch in the effective fingerprint detection area of the display… user may also perform a sliding-type fingerprint input operation in the effective fingerprint detection area).

Regarding Claim 14, the combination of Deng and Li teaches that after determining that the operation of the user meets the preset condition, the processor is further configured to: enable or disable a fingerprint detector (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation… … preset operation includes, but not limited to, controlling the touch fingerprint sensor 16 for fingerprint identification, unlocking the mobile terminal 10 through the touch fingerprint sensor 16).

Regarding Claim 15, the combination of Deng and Li teaches that the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a capacitance signal generated by the operation of the user on the touch display screen, whether the capacitance signal is less than or equal to the capacitance value of the preset threshold (Figs. 4-6, 8-9; Para. 55-74 of Li; touch information acquisition submodule 122 is configured to compare the obtained capacitance difference values of respective matrix dots with a preset capacitance threshold value to obtain the effective touch information on the touch screen 15… execution module 130 is configured to compare a value of the effective touch information with a preset touch information threshold value, when the value of the effective touch information is less than or equal to the preset touch information threshold value, respond with a preset operation to the touch control operation on the touch fingerprint sensor 16, and when the value of the effective touch information is larger than the preset touch information threshold value, terminate a response by the touch fingerprint sensor 16 to the touch control operation).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Li, as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication 2015/0185909 A1 to Gecnuk (hereinafter "Gecnuk").
Regarding Claims 3 and 10, the combination of Deng and Li does not explicitly disclose that the operation of the user is that the user performs a floating operation on the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether a distance between a finger of the user and the touch display screen is less than or equal to a preset threshold.
However, Gecnuk teaches that an operation of a user is that the user performs a floating operation on a touch display screen; and a processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether a distance between a finger of the user and the touch display screen is less than or equal to a preset threshold (Figs. 1-5; Para. 17, 28-32 of Gecnuk; processor PROC is connected to the capacitance detector CAPDET and the display driver DRIV, and arranged to control the capacitance detector CAPDET… first threshold corresponding to a first capacitance value in a range of 0.02-0.1 pF may be used to discriminate between the finger being at a distance).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the operation of the user is that the user performs a floating operation on the touch display screen; and the processor is configured to: determine, based on a capacitance signal generated by the operation of the user on the touch display screen, whether a distance between a finger of the user and the touch display screen is less than or equal to a preset threshold using the teachings of Gecnuk in order to modify the device taught by the combination of Deng and Li. The motivation to combine these analogous arts would have been to provide a touch panels, wherein the chance that an accidental input is detected as a result of an unintentional touching of the front surface may hereby be reduced considerably (Para. 47 of Gecnuk).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Li, as applied to claims 1 and 8 above, and further in view of U.S. Patent Application Publication 2015/0381617 A1 to Jung et al. (hereinafter "Jung").
Regarding Claims 6 and 13, the combination of Deng and Li does not explicitly disclose that the operation of the user is an operation of the user on a phone key, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a signal generated by the operation of the user on the phone key, whether the user presses an on/off key or a volume key, or whether the user simultaneously presses a volume-up key and a volume-down key.
However, Jung teaches an operation of a user on a phone key, and determining, by a terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a signal generated by the operation of the user on the phone key, whether the user presses an on/off key or a volume key, or whether the user simultaneously presses a volume-up key and a volume-down key (Claim 1; Fig. 1; Para. 25-28, 57 of Jung; user's operation refers to an input through the interface displayed on the display unit 110, an operation through the button 120, or an operation through a function key (for example, a volume control key or the like)… if the user presses the activation button 120 when the mobile communication terminal 100 is in the inactive state, the mobile communication terminal 100 performs a predetermined operation in addition to switching to the active state… one or more authentication methods can be performed by pressing the activation button 120).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the operation of the user is an operation of the user on a phone key, and the determining, by the terminal, whether an operation of a user meets a preset condition is: determining, by the terminal based on a signal generated by the operation of the user on the phone key, whether the user presses an on/off key or a volume key, or whether the user simultaneously presses a volume-up key and a volume-down key using the teachings of Jung in order to modify the device taught by the combination of Deng and Li. The motivation to combine these analogous arts would have been to enable an advantageous function to be utilized and improve an interest of a terminal user because various operations can be performed only by pressing an activation button when a terminal is in an inactive state (Para. 90 of Jung).
 
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with applicant representative’s arguments that “Deng et al. here teaches a fingerprint input guiding mode, but the system of Deng et al. enters the fingerprint input guiding mode before the user performs the fingerprint input operation. Thus, displaying a fingerprint recognition identifier is not dependent in Deng et al. on the user performing a fingerprint input operation. Rather, the fingerprint recognition identifier is displayed first. Therefore, Deng et al. does not teach that if the user meets the preset condition a fingerprint recognition identifier is displayed on a touch display screen of the terminal, instead a fingerprint recognition identifier is displayed in Deng et al. prior to determining that the user meets the preset condition”. 
The claim language in claim 1 merely recites “if the operation of the user meets the preset condition, displaying a fingerprint recognition identifier on a touch display screen of the terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed”. The claim is silent about not displaying a fingerprint recognition identifier when the terminal is in a screen-locked state, and/or if the operation of the user does not meet a preset condition. It appears that this limitation about not displaying a fingerprint recognition identifier is being imported into the claims in the applicant’s representative’s arguments. 
Deng teaches a fingerprint unlocking method, wherein the method comprises: when a terminal is in a screen-locked state, determining, by the terminal, whether an operation of a user meets a preset condition; and if the operation of the user meets the preset condition, displaying a fingerprint recognition identifier on a touch display screen of the terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed; wherein the operation of the user is that the user touches the touch display screen or performs a floating operation on the touch display screen (Figs. 1-7; Para. 51-103 of Deng; screen-locked state refers to that the display of the smart terminal is currently illuminated but in a locked state, and a user can only perform a touch input operation after unlocking the display… In step 200, when the smart terminal is in the screen-locked state, the fingerprint recognition module of the smart terminal is in the sleep mode, while the touch module and the display module of the smart terminal are both in the working states, at this time, the display of the smart terminal is illuminated but locked… the touch module can detect and respond to the touch action (such as an ordinary touch operation or a pressing operation) applied to the display of the smart terminal in the screen-locked state… when it is determined that the smart terminal is in the screen-locked state, the In-display Middle Ware may control the smart terminal to enter the fingerprint input guiding mode by default. After entering the fingerprint input guiding mode, the In-display Middle Ware may perform an interactive control with the DP Driver unit of the OS and drive the display module via the DP Driver unit to display the fingerprint input guiding icon within the effective fingerprint detection area of the display. As shown in FIG. 7, the fingerprint input guiding icon may facilitate the user to perform the fingerprint input operation within the effective fingerprint detection area, thus allowing for quick fingerprint unlocking… Specifically, according to the fingerprint input guiding icon displayed on the display, the user can learn about the effective fingerprint detection area of the display, and perform a fingerprint input operation of pressing or sliding-type or other types with his/her finger on the effective fingerprint detection area of the display when needing to activate and unlock the smart terminal… The user's finger is needed to touch the effective fingerprint detection area of the display no matter whether the fingerprint input operation is of the pressing-type or sliding-type; therefore, in step 120, the touch module may detect whether there exists a finger touch in the effective fingerprint detection area of the display, so as to determine whether a finger is currently performing a fingerprint input operation within the effective fingerprint detection area of the display; where the finger touch may be either an ordinary touch operation or a pressing operation… the touch module may report the detection result to the In-display Middle Ware via the TP Driver unit of the operating system when detecting that there exists a finger touch in the effective fingerprint detection area of the display… user may also perform a sliding-type fingerprint input operation in the effective fingerprint detection area). In other words, Deng teaches continuously displaying the fingerprint input guiding icon within the effective fingerprint detection area of the display in the screen-locked state and while the user is performing the fingerprint input operation within the effective fingerprint detection area, which clearly teaches the claim limitations of  “displaying a fingerprint recognition identifier on a touch display screen of the terminal, wherein a display area of the fingerprint recognition identifier is an area in which fingerprint recognition can be performed”. Examiner points out that according to MPEP §2144, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Examiner also points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Thus, the combination of Deng and Li teaches all the limitations of claim 1.
Examiner further rejects independent claim 8 based on the combination of Deng and Li, and maintains the rejections for the remaining dependent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622